Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2019/0089750 A1 discloses In addition to any of the above described systems, any one or combination of: wherein the first communication trunk is configured to route the call request from the client device independent of the service parameter for the communication session; wherein the service parameter identifies a call type for the communication session, the call type being one of a voice only call, a voice and video call, or a multimedia call; wherein the service parameter identifies a media quality parameter for the communication session; wherein the service parameter identifies an encoding type for the communication session; wherein the call request includes a Session Initiation Protocol (SIP) INVITE request, and the service parameter is included in the SIP INVITE request; wherein each of the trunk profiles identifies a trunk capability for a respective communication trunk of the set of communication trunks; wherein the set of communication trunks includes a set of different Session Initiation Protocol (SIP) trunks that are implemented by different service providers; wherein said evaluating includes comparing the service parameter to trunk capabilities indicated in the trunk profiles to determine whether a trunk capability in each of the trunk profiles matches the service parameter; wherein the negotiation process includes: querying one or more service providers that implement the set of communication trunks with the service parameter; and receiving a query response indicating whether the one or more service providers implement a communication trunk configured to handle the communication session according to the service parameter; wherein the negotiation process includes: querying one or more service providers 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … obtaining operational parameters for the processing of the first microservice; obtaining operational parameters for the processing of the evolved first microservice; comparing the operational parameters for the processing of the first microservice with the operational parameters for the processing of the evolved first microservice; and based on the comparing of the operational parameters for the processing of the first microservice with the operational parameters for the processing of the evolved first microservice, using the evolved first microservice for subsequent implementation of the service. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195